Citation Nr: 1638497	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety and major depressive disorder.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to a compensable rating for bilateral hearing loss prior to December 20, 2012, and over 10 percent thereafter.

5.  Entitlement to an effective date earlier than August 31, 2010 for ischemic heart disease.

6.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, non-compensable, service-connected disabilities, prior to August 31, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February 25, 1961 to August 24, 1961, and active service from February 2, 1966 to February1, 1968, to include service in Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision denying service connection for PTSD, an August 2010 rating decision denying service connection for sleep problems, depression and anxiety, and a May 2011 rating decision granting a noncompensable rating for bilateral hearing loss and denying a 10 percent rating for multiple, noncompensable service-connected disabilities, all from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In addition, a May 2011 rating decision from the RO which granted entitlement to service connection for coronary artery disease, is appealed for an earlier effective date.

Subsequent to his appeal, in April 2013 the RO granted a 10 percent rating for bilateral hearing loss effective December 20, 2012.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issues remain in appellate status, and the issues are as stated on the cover page.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

As reflected on the title page, the Board has recharacterized the issues of entitlement to service connection for major depressive disorder, and for generalized anxiety disorder as entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety and depression.  The Board notes that claims of service connection for a psychiatric disability encompass all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, since August 31, 2010 a compensable rating has been assigned for at least one service connected disorder.  As such, provisions of 38 C.F.R. § 3.324, are not for application after that date, and that issue has been recharacterized as such on the title page as it has continued to be listed in the appeal and has been certified to the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, for a sleep disorder, for an increased rating for bilateral hearing loss since December 20, 2012, and for entitlement to a 10 percent rating for multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324, prior to August 31, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have a current diagnosis of PTSD related to an in-service stressor.

2.  Prior to December 20, 2012, the Veteran's service-connected bilateral hearing loss disability is manifested by no more than Level I hearing impairment in the right ear and Level IV hearing impairment in the left ear.

3.  A claim for service connection for ischemic heart disease was not received earlier than August 31, 2010.  

4.  The earliest date of claim for service connection for ischemic heart disease is later than the date the disability arose (approximately 2003).

5.  There is no RO decision that addressed service connection for ischemic heart disease prior to the March 2011 rating decision on appeal.  There is also no formal or informal claim for benefits for service connection for ischemic heart disease pending before VA on May 3, 1989, or received by VA between that date and August 31, 2010.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Prior to December 20, 2012, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Appellant under the VCAA.  In December 2008 and July 2009 letters issued prior to the initial decisions on the claims, VA notified the Appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters included the additional notification requirements imposed by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The effective date issue on appeal arises from disagreement with the effective date assigned upon the grant of service connection for ischemic heart disease in a March 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the record and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Although the Veteran was afforded the opportunity to present evidence at a Board hearing in February 2014, he failed to appear.

The Veteran was also afforded VA psychiatric examination in February 2012, and audiometric examinations in January 2009 and December 2012 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent VA examinations obtained as to the issues decided herein are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and as necessary, fully address the rating criteria that are relevant to rating the disabilities in this case.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed his claim for service connection for ischemic heart disease.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d)(2015).  Service connection may also be granted for disorders incurred during active duty for training, but that period is not at issue given the contentions thus far advanced.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As a psychosis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.

Service connection for PTSD requires medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a). 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

If a claimed stressor is not related to combat or fear of hostile or military activity, then a veteran's lay statements, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2015).

Effective Date

Section 5110(a), title 38, United States Code, provides that '[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection 'will be the date of receipt of the claim or the date entitlement arose, whichever is the later.'  38 U.S.C.A. § 5110(a).

With respect to a claim of entitlement to an earlier effective date for service connection based on diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2012).  See also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) (2015).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e). 

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).

This regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2015).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).  Again, VA promulgated a regulation regarding presumptive service connection for ischemic heart disease effective August 31, 2010.

Standard of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The Veteran contends that he has PTSD attributable to several in-service stressors.  Specifically, he has alleged that PTSD was incurred as a result of combat service in Vietnam, to include running convoys through enemy territory in South Vietnam, which involved mortar fire. 

A July 1968 VA examination, performed in connection with the Veteran's claim for residuals of viral encephalitis, found no evidence of depression and no apparent anxiety.  Although the Veteran reported nervousness, the examiner indicated that the Veteran's emotions were persistent and stable, and no psychiatric disease was found. 

In October 2009 VA psychiatric treatment notes indicated that the Veteran's main problems included insomnia, generalized anxiety, hypervigilance, depression, pervasive sadness, anhedonia, and nightmares.

In March 2010 the Veteran reported that he had not been diagnosed with PTSD; however, when the RO sought clarification, he indicated that he would like to pursue his claim.

VA treatment records do not include a VA psychiatrist or psychologist's diagnosis of PTSD according to DSM-IV.  PTSD screenings were consistently negative.  Diagnoses were consistently of generalized anxiety disorder, with one notation on February 6, 2012 to rule out PTSD.  

The Veteran was afforded a VA psychiatric examination on February 9, 2012.  The examiner determined, upon a full examination and review of the Veteran's reported symptoms and alleged stressors, that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  In so finding, he stated that, there did not appear to a be a specific stressor that met DSM-IV criteria; there were no significant re-experiencing symptoms; it was unclear if the lack of interest in social relationships, emotional detachment, irritability and sleep disturbance were related to trauma exposure or developed later; the Veteran's history suggested that he had limited social relationship prior to service; symptoms did not appear to have caused significant impairment in functioning; thoughts about Vietnam were largely ruminative, and symptoms were most consistent with anxiety disorder, not otherwise specified, with depressive features.  

The Board finds that the most probative evidence of record weighs against a finding that the Veteran has had PTSD at any point during the appeal period that may be related to his in-service stressors.  Although the Veteran did endorse some symptoms of PTSD, such as depressed mood, anxiety and sleep impairment, he did not exhibit other symptoms required to meet the diagnostic criteria for reexperiencing a traumatic event.  Instead, the February 2012 VA examiner determined that the Veteran's reported symptoms and the observations made during the interview were consistent with a diagnosis of an anxiety disorder with depressive features.

The Board finds that the February 2012 VA examination assessment is probative.  In particular, the VA examiner reviewed the claims file and the Veteran's medical history, and performed a mental status evaluation.  The examiner discussed the diagnostic criteria for PTSD and provided an explanation as to why the Veteran did not meet the criteria for a diagnosis.  As such, the examiner's conclusion was based on an accurate factual premise and supported by rationale.

In light of the foregoing, the most probative evidence of record confirms that the Veteran is not diagnosed with PTSD.  He filed this claim in May 2009.  Thus, the evidence of record must show a diagnosis of PTSD in close proximity thereto or at some point thereafter.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges the Veteran's assertion that he has PTSD related to in-service stressors.  With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, the Board has found that the Veteran's lay statements are less probative than the post-service medical evidence discussed above which finds that the Veteran does not meet the DSM-IV criteria for PTSD.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran has not been diagnosed with PTSD as required under 38 C.F.R. §§ 3.304(f), 4.125(a).  As the preponderance of the evidence weighs against the claim for service connection of PTSD, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss prior to December 20, 2012.  

VA audiological evaluation in December 2008, which was also considered reliable in a January 2009 VA examination, showed puretone threshold average of 39 in the right ear, and 54 in the left ear.  Speech discrimination score was 92 percent in the right ear, and 80 percent in the left ear.  These examination results correspond to hearing loss at Level I in the right ear, and at Level IV in the left ear.  Under the Rating Schedule, therefore, the criteria for a compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable. 

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's bilateral hearing loss disability prior to December 20, 2012 is more severe for compensation purposes than demonstrated on the VA audiological evaluation discussed above.  His hearing acuity has remained relatively stable and there is no basis for the assignment of additional staged ratings.

The Board has considered the evidence of record showing that the appellant has difficulty hearing conversational speech.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating prior to December 20, 2012.  After considering the record on appeal in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss prior to December 20, 2012.

Extraschedular Consideration

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture-to include symptoms related to his bilateral hearing loss, such as his difficulty hearing conversational speech-is not so unusual or exceptional in nature as to render his schedular rating inadequate.

Earlier Effective Date for Ischemic Heart Disease

In this case, the RO assigned an effective date of August 31, 2010, for the grant of service connection for ischemic heart disease in accordance with the liberalizing law provisions of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  Effective August 31, 2010, ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  Moreover, as of August 31, 2010, the Veteran met the eligibility criteria for the benefits at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  That is, as of August 31, 2010, the Veteran already had a diagnosis of ischemic heart disease.  See e.g., October 2010 VA heart examination referencing a January 2003 diagnosis.  When the Veteran subsequently filed his initial claim for service connection for ischemic heart disease in January 2011, it was within one year of the date of the liberalizing law for presumptive service connection for ischemic heart disease.  As such, 38 C.F.R. § 3.114(a)(1) dictates the current effective date.  Based on the receipt of the Veteran's January 2011 claim within one year of the date of the liberalizing law, the RO established an effective date of August 31, 2010, for ischemic heart disease.  See 38 C.F.R. § 3.314(a)(1); 3.400(p). 

Upon review of the evidence of record, an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is not warranted under the Nehmer provisions. 

With regard to the earliest date of claim, the claims folder contains no communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for ischemic heart disease either pending before VA on May 3, 1989, or received by VA between May 3, 1989, and the effective date of the presumptive regulation for the covered disease (here August 31, 2010).  38 C.F.R. §§ 3.1(p), 3.155(a), 3.816(c)(2).  In making this determination, the Board has considered that, under the Nehmer provisions of 38 C.F.R. § 3.816(c)(2)(i), a claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability. 

The fact remains that no prior statement of record from the Veteran indicated that he intended to seek service connection for ischemic heart disease.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet App. 327, 330 (1993). 

In addition, the claims folder does not contain any earlier rating decision or Board decision in which the RO or the Board adjudicated a claim for service connection for ischemic heart disease in the 1970s, 1980s, 1990s, or early to mid-2000s.  See 38 C.F.R. § 3.816(c)(1), (c)(2)(ii).  In making this determination, the Board has considered that a prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

In the instant case, there was no explicit or implicit reference to a heart disorder in any earlier RO decision prior to the March 2011 rating decision on appeal, and there was no earlier informal claim from the Veteran for service connection for ischemic heart disease.  It follows that the "implicit denial rule" holdings do not change the Board's denial of this earlier effective date claim in the present case.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams v. Shinseki, 568 F.3d 956, 963-4 (Fed. Cir. 2009) (the four factors to be considered includes:  (1) the specificity of the claims or the relatedness of the claims; (2) the specificity of the adjudication; (3) timing of the claims; and (4) whether the claimant is represented). 

With regard to the date the disability arose, the evidence must show a diagnosis of one of the presumptive conditions and the date of the diagnosis.  See Veterans Benefits Administration (VBA) Fast Letter No. 10-04 at page 23 (February 10, 2011).  There is evidence of the existence of ischemic heart disease in January 2003 based on the ischemic heart disease disability questionnaire received in 2010.  In any event, the date of claim (January 2011) is clearly later in time than the date the heart disability arose (2003).  Thus, the currently assigned effective date of August 31, 2010, for the grant of service connection for ischemic heart disease is correct. 

Accordingly, as an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is not warranted, this issue must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for PTSD is denied. 

A compensable rating for bilateral hearing loss prior to December 20, 2012 is denied.

An effective date earlier than August 31, 2010 for ischemic heart disease is denied.


REMAND

The Veteran has claimed entitlement to service connection for anxiety and depressive disorder, which in light of the facts of this case, the Board has recharacterized as entitlement to an acquired psychiatric disorder, other than PTSD, to include anxiety and depression.

Following psychiatric examination in February 2012, a VA clinical psychologist diagnosed the Veteran as having anxiety disorder, not otherwise specified, with depressive features.  This examiner, however, failed to opine as to the etiology of the psychiatric disorder, particularly whether it is at least as likely as not to have been incurred in or related to the Veteran's service or any incident therein.  There are no other examinations addressing the Veteran's acquired psychiatric disorder, and the Board finds that remand for a VA examination and opinion is necessary.

In addition, the Veteran has claimed entitlement to service connection for sleep problems.  VA treatment records show that the Veteran experienced difficulty sleeping and insomnia, reported in relation to his mental health.  Accordingly, on remand the Veteran's psychiatric examination should indicate whether these symptoms are part and parcel of any diagnosed psychiatric condition or a separately diagnosable condition.

In July 2014 the Veteran reported that his hearing sensitivity had decreased since his last evaluation (most recent examination was in December 2012), and a referral was made to his primary care physician for MRI and ENT evaluation to rule out retrocochlear pathology.  As such, it appears that the Veteran's bilateral hearing loss since December 20, 2012 may have worsened, and remand for an examination to address the current severity of his bilateral hearing loss is necessary.

The issue of entitlement to a 10 percent rating for multiple noncompensable ratings pursuant to 38 C.F.R. § 3.324, prior to August 31, 2010, is inextricably intertwined with the issues that are being remanded for further development and consideration.  For this reason, consideration is deferred pending adjudication of the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for the second issue).

Finally, while on remand any VA treatment records since August 2014 should be associated with the claim.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any pertinent and outstanding VA medical records, to include any records from the Birmingham VAMC dated from August 2014 to the present.  All attempts to obtain records should be documented in the claims folder.

2.  Schedule the Veteran for a VA psychiatric examination.  Access to the Veteran's Virtual VA and VBMS file must be provided to the VA examiner.  After reviewing all of the evidence of record, the examiner must:

(a) identify each acquired psychiatric disability entity found.  If no acquired psychiatric disability is diagnosed, reconcile that conclusion with the medical evidence in the record, to include previous diagnoses such as anxiety disorder with depressive features.

(b) identify the most likely etiology for any/each acquired psychiatric disability entity (other than PTSD) diagnosed.  For each diagnosed acquired psychiatric disorder the examiner must opine whether it is at least as likely as not, i.e., there is a 50 percent or better probability, that such disability was incurred in or caused by the Veteran's active service to include as due to an event in service?

(c) The examiner should state whether the Veteran has any sleep related symptoms resulting from any diagnosed psychiatric condition or if it appears that there is separate and distinct pathology manifested in sleep impairment.  (If separate exam is needed on this matter it should be arranged in accordance with applicable provisions.)

Any and all opinions offered must be accompanied by a fully explanatory rationale.  The psychiatrist should discuss the Veteran's mental health history, to include lay statements regarding psychiatric symptomatology, and particularly the Veteran's reports of experiencing depression, anxiety and sleep problems ever since service.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss since December 20, 2012.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  He or she should discuss the effect of the disability on the Veteran's occupational functioning and daily activities. 

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 
 
5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development requested has been completed, the issues should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


